MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017	ME	221	
Docket:	      Som-17-255	
Submitted	
  On	Briefs:	 November	29,	2017	      	     	
Decided:	     December	7,	2017	
	             	                                                                             	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	       	       	      	
	
                                      IN	RE	AIDEN	J.	et	al.	
	
	
PER	CURIAM	

        [¶1]	 	 The	 mother	 of	 Logan	 J.,	 Aiden	 J.,	 Marissa	 J.,	 Belladonna	 J.,	 and	

Jessie	B.	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	 (Skowhegan,	 Nale,	 J.)	

terminating	 her	 parental	 rights	 to	 her	 five	 children	 pursuant	 to	 22	 M.R.S.	

§	4055(1)(A)(1)(a)	 and	 (B)(2)(a),	 (b)(i)-(ii)	 (2016).1	 	 She	 challenges	 the	

sufficiency	 of	 the	 evidence	 to	 support	 both	 the	 court’s	 finding	 of	 parental	

unfitness	 and	 its	 determination	 that	 termination	 is	 in	 the	 children’s	 best	

interests.		The	mother	also	argues	that	the	Department	of	Health	and	Human	

Services	 failed	 to	 comply	 with	 22	 M.R.S	 §	 4041	 (2016)	 because	 it	 did	 not	

provide	 the	 mother	 with	 Home	 Community	 Treatment	 (HCT)	 services.	 	 We	

affirm	the	judgment.	




    1		The	children’s	father	consented	to	the	termination	of	his	parental	rights	and	is	not	a	party	to	

this	appeal.	
2	

         [¶2]	 	 Based	 on	 competent	 evidence	 in	 the	 record,	 the	 court	 found	 by	

clear	 and	 convincing	 evidence	 that	 the	 mother	 (1)	 is	 unable	 to	 protect	 the	

children	from	jeopardy	and	these	circumstances	are	unlikely	to	change	within	

a	time	which	is	reasonably	calculated	to	meet	the	children’s	needs;	and	(2)	is	

unable	to	take	responsibility	for	the	children	within	a	time	that	is	reasonably	

calculated	      to	   meet	     the	    children’s	    needs.	    	   See	    22	    M.R.S.	

§	4055(1)(B)(2)(b)(i)-(ii).	 	 The	 court	 also	 found	 that	 termination	 of	 the	

mother’s	 parental	 rights	 is	 in	 the	 children’s	 best	 interests.	 	 See	 22	M.R.S.	

§	4055(1)(B)(2)(a).	 	 We	 review	 factual	 findings	 supporting	 the	 unfitness	

determination	 for	 clear	 error	 and	 apply	 the	 same	 standard	 to	 the	 factual	

findings	 supporting	 the	 best	 interest	 determination,	 although	 we	 review	 the	

court’s	ultimate	conclusion	that	termination	is	in	the	children’s	best	interests	

for	an	abuse	of	discretion.		See	In	re	M.B.,	2013	ME	46,	¶	37,	65	A.3d	1260.	

         [¶3]	 	 The	 court	 based	 its	 determinations	 on	 the	 following	 findings	 of	

fact:	

                There	 is	 .	 .	 .	 no	 question	 that	 [the	 mother]	 has	 made	 some	
         progress	 participating	 in	 the	 services	 that	 were	 designed	 to	 help	
         her	address	her	mental-health	issues.	.	.	.		However,	the	progress	
         that	 [the	 mother]	 has	 made	 in	 reunifying	 with	 her	 children	 over	
         the	 past	 seventeen-to-twenty-two	 months	 is	 insufficient	 to	 meet	
         these	 five	 children’s	 needs,	 as	 explained	 by	 [the	 psychologist]	 in	
         his	 Court	 Ordered	 Diagnostic	 Evaluation	 and	 expanded	 upon	 in	
         his	testimony.		The	Court	accepts	[the	psychologist’s]	conclusions	
                                                                                        3	

    and	 assigns	 a	 great	 weight	 and	 credibility	 to	 his	 report	 and	
    testimony.	 	 Based	 on	 [the	 psychologist’s]	 evaluation	 and	
    testimony,	 the	 Court	 finds	 that	 [the	 mother]	 is	 not	 yet	 close	 to	
    alleviating	jeopardy.	
           	
           The	 critical	 issue,	 for	 [the	 mother],	 is	 her	 ability	 to	 protect	
    the	 children	 and	 take	 responsibility	 for	 them.	 	 The	 original	
    jeopardy	 with	 regard	 to	 all	 five	 children	 centered	 around	 [the	
    mother’s]	 inability	 to	 provide	 the	 children	 adequate	 supervision	
    and	care.		With	regard	to	this,	the	issue	of	[the	mother’s]	relative	
    parental	 fitness,	 the	 Court	 is	 most	 persuaded	 by	 [the	
    psychologist].	 	 His	 written	 evaluation,	 in	 conjunction	 with	 his	
    testimony,	 demonstrated	 to	 the	 Court	 the	 troublingly	 high	
    probability	 that	 the	 progress	 she	 has	 made,	 such	 as	 it	 is,	 would	
    collapse	if	these	children	were	returned	to	her	custody.	
           	
           At	 the	 outset,	 [the	 psychologist]	 was	 asked	 to	 assess	
    whether	 [the	 mother]	 is	 “capable	 of	 providing	 for	 the	 needs	 of	
    these	 five	 children,	 including	 two	 [Logan	 and	 Aiden]	 which	 have	
    been	 specifically	 identified	 with	 special	 needs.”	 	 He	 answered	
    simply:	 “By	 herself,	 no.”	 	 Having	 heard	 from	 all	 the	 children’s	
    foster	parents,	and	the	counselors	for	Logan	and	Aiden,	the	Court	
    is	 familiar	 with	 these	 five	 children’s	 particular	 needs.	 	 The	 Court	
    agrees	 with	 [the	 psychologist]	 and	 finds	 that,	 by	 herself,	 [the	
    mother]	is	simply	not	capable	of	providing	for	[the	children].	
	
	   .	.	.	.	
           	
           Based	on	the	complete	picture	of	the	evidence	before	it,	but	
    particularly	 [the	 psychologist’s]	 report	 and	 testimony,	 the	 Court	
    finds	that	it	is	essentially	a	full-time	task	for	[the	mother]	to	tend	
    to	 her	 own	 high	 needs.	 	 The	 Court	 recognizes	 that,	 in	 answering	
    “[b]y	 herself,	 no,”	 [the	 psychologist]	 raised	 the	 possibility	 that,	
    with	 the	 assistance	 of	 a	 capable	 adult,	 it	 is	 conceivable	 that	 [the	
    mother]	could	find	some	way	to	meet	these	five	children’s	needs	
    someday.		However,	looking	at	all	the	evidence,	and	in	particular	
    [the	mother’s	husband’s]	own	live	testimony,	the	Court	is	unable	
    to	find	that	[the	mother’s]	husband	is	a	person	who	is	capable	of	
4	

      helping	her	sufficiently	shorten	the	substantial	amount	of	time	it	
      would	take	her	to	alleviate	the	persistent	jeopardy	that	was	first	
      found	to	exist	in	September	of	2015.	
              	
              [The	 mother]	 finds	 herself	 in	 tragic	 circumstances.	 	 In	 her	
      testimony,	 she	 asked	 for	 acknowledgment	 that	 where	 she	 finds	
      herself	 today	 is	 not	 entirely	 the	 result	 of	 choices	 that	 she	 has	
      made.		The	Court	does	acknowledge	that.		She	has	been	abused	in	
      her	life.		That	is	not	her	fault.	
              	
              However,	as	evidenced	by	her	own	testimony,	[the	mother]	
      still	 does	 not	 have	 an	 adequate	 understanding	 as	 to	 what	 effect	
      her	 own	 mental-health	 challenges	 have	 already	 had—and	 are	
      highly	likely	to	continue	having—on	her	children.		What	she	must	
      do	 to	 protect	 and	 take	 responsibility	 for	 these	 five	 children,	 she	
      cannot	do	in	a	timely	manner[,]	if	she	can	do	it	at	all.	
              	
              After	 twenty-two	 months	 out	 of	 their	 mother’s	 care	 for	
      Logan,	Aiden,	Marissa,	and	Belladonna,	and	seventeen	months	out	
      of	her	mother’s	care	for	Jessie,	and	with	no	clear	path	forward	for	
      the	mother	to	alleviate	jeopardy	any	time	soon,	the	law	demands	
      permanency	for	these	children	so	that	they	can	be	happy,	healthy,	
      safe,	 and	 productive.	 	 [The	 psychologist],	 in	 his	 written	 report,	
      informed	this	Court	that,	after	studying	the	mother,	he	“does	not	
      have	any	idea	of	how	long	treatment	would	have	to	take	place	for	
      her	to	be	able	to	parent	these	children.”	
              	
	     [¶4]		Given	these	findings	and	the	court’s	other	specific	findings	of	fact,	

all	of	which	are	supported	by	competent	evidence	in	the	record,	the	court	did	

not	err	in	its	finding	of	parental	unfitness,	nor	did	it	err	or	abuse	its	discretion	

in	 determining	 that	 termination	 of	 the	 mother’s	 parental	 rights,	 with	 a	

permanency	 plan	 of	 adoption,	 is	 in	 the	 children’s	 best	 interests.	 	 See	
                                                                                                           5	

In	re	Logan	M.,	2017	ME	23,	¶	3,	155	A.3d	430;	In	re	Thomas	H.,	2005	ME	123,	

¶¶	16-17,	889	A.2d	297.	

	        [¶5]	 	 The	 mother	 contends	 that	 the	 court’s	 findings	 are	 nonetheless	

unsupported	 by	 the	 record	 because	 the	 Department	 failed	 to	 comply	 with	

22	M.R.S.	 §	 4041,	 specifically	 by	 failing	 to	 provide	 her	 with	 HCT.2	 	 To	 the	

contrary,	 the	 record	 shows	 that	 the	 Department	 developed	 a	 reunification	

plan	 that	 clearly	 outlined	 the	 safety	 goals	 and	 services	 in	 which	 the	 mother	

needed	 to	 engage,	 offered	 the	 mother	 numerous	 reunification	 services,3	 and	

made	 a	 good	 faith	 effort	 to	 cooperate	 with	 and	 seek	 the	 participation	 of	 the	

mother	 throughout	 these	 proceedings.	 	 See	 generally	 22	 M.R.S.	 §	4041.		

Despite	 the	 Department’s	 reunification	 efforts,	 the	 mother	 was	 still	

unsuccessful	in	reunifying	with	the	children.	

         The	entry	is:	

                         Judgment	affirmed.	
	
	        	      	        	       	        	

    2		 The	 mother	 requested	 HCT	 but	 was	 never	 offered	 this	 service.	 	 The	 testimony	 from	 the	
Department	 in	 this	 case	 indicates	 that	 this	 service	 was	 not	 recommended	 for	 the	 mother	 and	 her	
children	because	the	mother	lacked	consistency	in	her	participation	in	visitation	with	her	children	
and	she	was	still	struggling	with	her	mental	health	stability.		Regardless,	“[e]ven	if	the	Department	
had	not	made	reasonable	efforts	to	reunify,	which	is	not	the	case	here,	that	failure	alone	does	not	
preclude	a	termination	of	parental	rights.”		In	re	Danika	B.,	2017	ME	209,	¶	4,	---	A.3d	---.	

    3	 	 These	 services	 included,	 among	 others,	 transportation	 services,	 mental	 health	 counseling,	

medication	 management,	 domestic	 violence	 counseling,	 supervised	 visitation	 with	 the	 children,	
family	team	meetings,	and	the	aid	of	a	number	of	caseworkers.	
6	

Richard	W.	McCarthy,	Jr.,	Esq.,	Pittsfield,	for	appellant	mother	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Skowhegan	District	Court	docket	numbers	PC-2015-38	and	PC-2015-72	
FOR	CLERK	REFERENCE	ONLY